                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TRACY ODEN,                                )
                                           )
             Plaintiff,                    )
                                           )      CIVIL ACTION NO.
VS.                                        )
                                           )      3:17-CV-2794-G (BT)
INFOSYS LIMITED,                           )
                                           )
             Defendant.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 1, 2019, recommending the court deny plaintiff’s Rule 60 motion for

reconsideration (docket entry 48). No objections were filed. The district court

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court ACCEPTS the findings, conclusions, and recommendation of

the United States Magistrate Judge.

      SO ORDERED.

November 26, 2019.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
